Citation Nr: 0016226	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-42 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar disc disease with history of left leg radiculopathy.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from September 1986 
to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) which, 
inter alia, granted service connection for a residual 
herniated nucleus pulposus with a history of left leg 
radiculopathy and assigned it an initial 10 percent rating, 
effective May 17, 1992, the day following the date of the 
veteran's separation from active service.  He appealed the RO 
decision, and by September 1994 rating decision, the RO 
increased the initial rating of the veteran's low back 
disability from 10 to 20 percent, effective May 17, 1992.  
Although an increased rating was granted, the issue of 
entitlement to an initial rating in excess of 20 percent for 
a low back disability remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In July 1996, the Board remanded the matter for additional 
development of the evidence.  


FINDINGS OF FACT

1.  Since the effective date awarding service connection, the 
veteran's lumbar disc disease has been manifested by 
subjective functional loss and radiating pain, greater with 
bending, lifting, or prolonged sitting or standing; the 
preponderance of the objective medical evidence indicates 
that his disability is not manifested by severe limitation of 
motion, severe intervertebral disc syndrome with little 
intermittent relief, or severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space.

2.  He has a tender scar from in-service low back surgery.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar disc disease have not been met at any time since the 
award of service connection for that disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).

2.  The criteria for assignment of a separate 10 percent 
initial disability rating (but no higher) for a tender scar 
of the low back have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.25, and 4.118, Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in March 
1992, he had surgery for a herniated nucleus pulposus at L5-
S1 and bulging disc at L3-4.  At his May 1992 military 
separation medical examination, he was noted to be status 
post laminectomy.  He reported that he still had limited 
forward flexion and low back pain, especially in the morning.  
He was advised to seek follow-up care as needed.  

In May 1992, following his separation from service, the 
veteran filed a claim of service connection for a low back 
disability.  He was afforded VA medical examination in June 
1992, at which time he reported that he had a lumbar 
laminectomy and diskectomy in March 1992 and that the 
numbness in the toes had improved considerably since that 
time; however, he indicated that he still had low back pain 
and felt that he wanted to give up his current job in the 
security industry as he did not feel he could carry on.  On 
physical examination, his posture was erect, and his carriage 
and gait were normal.  There was a small, nontender scar over 
the lower midline spine area.  He was able to bend forward 
bringing his fingers to within 8 inches of the floor.  He had 
approximately 25 percent reduction of hyperextension, but 
lateral flexion and rotation were normal without tenderness 
or spasm.  On neurological examination, deep tendon reflexes 
were symmetric and brisk in the lower extremities and there 
was no heel or toe weakness or abnormality.  The diagnoses 
included status post laminectomy and diskectomy with 
elimination of radiculopathy.  The examiner concluded that 
the veteran would have no further problems other than some 
low back pain which should be treated with physical therapy.  
He indicated the veteran had a good body structure and was 
able to work.  

By October 1992 rating decision, the RO granted service 
connection for residuals of herniated nucleus pulposus with a 
history of left leg radiculopathy and assigned an initial 10 
percent rating, effective May 17, 1992.  The veteran appealed 
the RO determination, arguing that a higher rating was 
warranted.  He indicated that he was in constant pain and 
that activities such as standing, sitting, and lifting were 
limited and that any exertion caused stiffness in his back.

In connection with his claim, in February 1994, the veteran 
testified at a hearing at the RO that his low back pain 
initially improved after surgery, but in May 1992, his 
symptoms worsened considerably and involved low back pain 
radiating to the left leg and ankle, more severe with 
activity.  He stated that his pain was aggravated by 
prolonged sitting and standing, and that he had limited 
forward and backward bending with pain.  He also indicated 
that he may have some spasm, although he was not sure.  He 
reported that he was currently not working, although he was 
attending school full-time.  He stated that it was difficult 
for him to sit for more than an hour.  He described his low 
back pain as continuous, and indicated that he was unable to 
take pain medication due to side effects.  He also stated 
that he had tried physical therapy, but felt that he could do 
the exercises on his own.  He reported that he did not have 
days when he was forced to lay down and miss school, because 
he was careful in avoiding activity which aggravated his back 
pain.  He also indicated that his low back scar occasionally 
became swollen if he engaged in activity.  He described 
involvement in a September 1993 automobile accident, but 
noted that his neck was his primary resultant injury.

At his hearing, the veteran submitted a lengthy statement 
outlining his contentions, as well as several private and VA 
medical records, described below.  In his written statement, 
he indicated that his low back symptoms initially improved 
following surgery, to the point that he felt able to seek 
employment.  He indicated that in May 1992, he began a job 
with a security firm, but his back became progressively worse 
so in July 1992, he quit his job as he felt he could not 
physically handle it.  He indicated that he worked at a more 
sedentary job until May 1993, when he terminated his 
employment, partially because of low back pain and partially 
to devote more time to his studies.  At his hearing, he 
indicated that the VA examiner in June 1992 did not 
accurately represent some of his low back symptoms.  For 
example, he indicated that his back scar was tender, despite 
the findings of no tenderness by the VA examiner.  He also 
argued that the June 1992 VA medical examination was 
"premature" in that a private physician told him that it 
typically took five to six months from surgery to evaluate 
the residual nature of a disability.  The veteran indicated 
that he had tried various avenues for relief of low back 
pain, such as physical therapy, a back brace, a TENS unit, 
and pain medication, but that none had been successful.  He 
indicated that his disability was primarily managed by 
avoiding certain activities.

Included in the veteran's submission was a January 1994 
report from an official at Tacoma Community College noting he 
had earned high academic standing in his engineering studies 
and had been placed on the Honors List for Fall Quarter 1993.  

A January 1994 private medical examination report indicated 
that the veteran reported mild left sciatic symptoms with 
sitting for more than 45 minutes to one hour without 
adjusting his position.  He also reported moderate to severe 
low back pain, worse with repetitive bending, twisting, or 
lifting.  On physical examination, the veteran was noted to 
be well-developed with a normal gait.  There was a well-
healed scar which was mildly tender to palpation.  He had no 
paravertebral muscle spasm.  Range of motion of the lumbar 
spine showed 40 degrees of flexion, 5 degrees of extension, 
and 25 degrees of lateral bending, bilaterally.  Straight leg 
raising was to 90 degrees without discomfort.  Motor strength 
and sensory testing were normal in both lower extremities.  
Deep tendon reflexes were 2+ at both knees and ankles.  The 
assessment included degenerative disc disease of L3-4, L4-5 
and L5-S1, status post left L5-S1 diskectomy for herniated 
nucleus pulposus, and residual lumbar herniated nucleus 
pulposus syndrome manifested by moderate to severe chronic 
low back pain with mild left sciatic symptoms.  

Also submitted by the veteran were VA outpatient treatment 
records dated from October 1992 to January 1993 showing that 
he received physical therapy during this period for low back 
pain.  The other private treatment records he submitted 
detail his treatment following a September 1993 automobile 
accident, primarily for cervical spine and thoracic spine 
pain.  An October 1993 examination report noted that the 
veteran's low back showed no significant tenderness or muscle 
spasm over the lumbosacral area, but straight leg raising 
produced pain at 80 degrees; otherwise, physical examination 
was unremarkable with no focal deficit, including no motor or 
sensory deficit.  

On VA medical examination in March 1994, the veteran's chief 
complaint was his overall limitations in activities of daily 
living due to his low back and neck disabilities.  His 
posture, gait, and coordination were found to be essentially 
normal, without abnormal movements.  There were no 
significant anatomic disfigurements and no asymmetry or 
atrophy of the muscles.  Sensory examination was normal, with 
no deficits either subjectively or objectively.  Strength was 
normal in all muscle groups.  There was very mild 4+/5 
weakness of the right foot aversion muscles, but it was 
difficult to confirm objectively.  A well-healed scar on the 
low back was noted, not significantly tender to mild 
percussion and palpation, but some discomfort was observed 
with more extensive percussion.  There was some mild 
discomfort on straight leg raising to about 45 degrees.  The 
examiner indicated that the veteran had had some improvement 
in his low back symptoms with the in-service surgical 
procedure, but that he was experiencing chronic discomfort 
and pain and subjectively felt that his activities of daily 
living were somewhat limited.  The examiner noted that 
objective examination showed very minimal disability with no 
objective neurological findings per se to confirm lumbar 
radiculopathy.  Objectively, however, he indicated that there 
did appear to be some discomfort from low back pain.  

By September 1994 rating decision, the RO increased the 
initial rating for the veteran's low back disability from 10 
to 20 percent, effective May 17, 1992.  The veteran continued 
to disagree with the RO determination, arguing that he met 
the criteria for a rating in excess of 20 percent.

In July 1996, the Board remanded the matter for additional 
development of the evidence.  In particular, it was 
considered unclear whether the private physician's January 
1994 characterization of the low back symptoms as moderate to 
severe was based on consideration of the veteran's subjective 
complaints of pain and limitation, or whether it was 
supported by objective clinical findings.

Pursuant to the Board's remand, the RO contacted the veteran 
by February and August 1998 letters and asked him to identify 
all medical care providers who treated him for his lumbar 
spine disorder since his discharge from active service.  The 
veteran did not respond to either letter.

Also, the RO on three occasions scheduled the veteran for VA 
medical examination, but he failed to report.  In February 
2000, his representative indicated that efforts to locate the 
veteran had failed and asked that the Board resolve all 
reasonable doubt in his favor in adjudicating the claim based 
on the evidence of record.  

II.  Law and Regulation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  Esteban v. Brown, 
6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.  According to the VA General Counsel, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
rated under Diagnostic Code 5293.  VA O.G.C. Prec. Op. No. 
36-97 (Dec. 12, 1997), 63 Fed. Reg. 31,262 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 125-26.

The RO has rated the veteran's disability pursuant to the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under those criteria, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation in warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  This is 
the maximum rating provided in the rating schedule for 
disabilities of the spine absent disabilities resulting in 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are evaluated 
as 100 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286.

In addition, there are other Diagnostic Codes that relate to 
impairment of the low back; the veteran is entitled to be 
rated under the Diagnostic Code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a maximum 40 
percent rating is warranted for severe limitation of motion 
of the lumbar spine.  Under Code 5295, a maximum 40 percent 
rating is warranted for severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

III.  Analysis

Initially, the Board finds that the veteran's claim for a 
higher rating for his service connected low back disability 
is well grounded.  38 U.S.C.A. § 5107.  Generally, a 
veteran's assertion that a service-connected disability has 
worsened renders a claim for increased rating for the 
disability well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran is technically 
not seeking an increased rating, since his appeal arises from 
the original assignment of a disability rating.  However, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Because his claim is well grounded, VA has a duty to assist 
in the development of facts pertinent to the claim.  
Consistent with such duty, the Board remanded the matter in 
July 1996 for additional development of the evidence, to 
include obtaining a VA medical examination and additional 
treatment records.  As noted above, the veteran failed to 
report for scheduled examination or furnish an explanation 
for his failure to do so.  There is no evidence of record 
indicating that he failed to receive notice of the scheduled 
examination, so it can be presumed that he received notice 
and that VA discharged any and all notice duty it had to him.  
See Mason v. Brown, 8 Vet. App. 44 (1995); Saylock v. 
Derwinski, 3 Vet. App. 394 (1992); Ashley v. Derwinski, 2 
Vet. App. 306, 309 (1992).

When a claimant fails to report for examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).

In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the 
Court held that when a veteran appeals an initial rating 
assigned in an original compensation claim (following a grant 
of service connection), that claim continues to be an 
original claim as a matter of law.  Thus, the Board cannot 
deny the veteran's claims for increased rating under 38 
C.F.R. 3.655(b) on the basis that he failed to report for a 
scheduled VA examination without good cause or adequate 
reason, because the regulation states that when a claimant 
fails to report for examination scheduled in conjunction with 
an original claim, the claim shall be rated based on the 
available evidence on file.  Thus, the Board must adjudicate 
the veteran's claims based on the evidence of record.  38 
C.F.R. 3.655.  Although the record in this case incomplete, 
it is clear that VA has met its duty to assist the veteran in 
the development of facts pertinent to his claim, to the 
extent possible.

Turning to the merits of the veteran's claim, the Board has 
considered the evidence of record in conjunction with the 
diagnostic codes set forth above, as well as the factors 
enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  After such 
review, the Board concludes that an initial rating in excess 
of 20 percent is not warranted for the veteran's degenerative 
disc disease of the lumbosacral spine.  

As noted, the RO has rated the veteran's low back disability 
as 20 percent disabling under Diagnostic Code 5293 for 
moderate intervertebral disc syndrome.  To warrant an 
increased rating under this provision, his intervertebral 
disc syndrome must be productive of severe disability with 
recurring attacks and little intermittent relief.  In this 
case, however, the preponderance of the objective medical 
evidence indicates that the manifestations of his disability 
do not meet these criteria.  For example, on VA medical 
examination in June 1992, deep tendon reflexes were symmetric 
and brisk, there was no heel or toe weakness, and there was 
no other objective indication of severe intervertebral disc 
syndrome.  In fact, the examiner concluded that the veteran 
would have no further problems other than some low back pain.  
Likewise, private treatment records show that on examination 
in October 1993, although, straight leg raising induced pain 
at 80 degrees, examination was otherwise unremarkable with no 
focal deficit, including no motor or sensory deficit.  On 
most recent VA medical examination in March 1994, the 
examiner noted that objective examination showed some pain, 
but otherwise very minimal disability and no neurological 
findings per se to confirm lumbar radiculopathy.  

Based on these objective findings, the Board finds that the 
criteria for a rating in excess of 20 percent under Code 5293 
have not been met.  In reaching this decision, the Board has 
considered the findings of the private examiner in January 
1994 and the fact that he characterized the veteran's low 
back pain as "moderate to severe."  Despite this 
characterization, however, the Board observes that his 
objective findings included straight leg raising to 90 
degrees without discomfort, normal motor strength, normal 
sensory testing, and deep tendon reflexes of 2+ at both knees 
and ankles, findings which do not objectively indicate severe 
intervertebral disc syndrome.  The Board has also considered 
the statements of the veteran that he experiences constant 
low back pain with no relief.  However, the Board notes that 
the veteran reported that he has not experienced attacks of 
the severity which require him to miss any time from school 
whatsoever.  The Board finds, therefore, his symptoms do not 
constitute the type of severe neurological symptoms to 
support a rating of 40 percent under Code 5293.  

The Board has also considered whether the veteran would be 
entitled to an evaluation in excess of 20 percent other 
potentially-applicable provisions.  Schafrath, 1 Vet. App. at 
593.  For example, under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a 40 percent rating would be warranted for severe 
limitation of motion.  In this case, however, there has been 
no evidence of limitation of motion of the lumbar spine which 
could be, or has been, characterized as severe.  Thus, a 
rating in excess of e0 percent is not warranted under Code 
5292.  

With respect to the criteria for an evaluation in excess of 
20 percent set forth in Code 5295, it is noted that there has 
been no objective evidence of muscle spasm, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  Thus, an evaluation in 
excess of 20 percent is not warranted under Code 5295.

The Board has carefully considered the evidence of record in 
conjunction with the factors enumerated under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  After such consideration, the Board 
concludes that the veteran is not be entitled to an increase 
under those regulations since he does not have limitation of 
motion beyond that reported on examination which could be 
attributed to such factors as pain, weakness or fatigability.  
Specifically, the record shows no evidence of disuse, given 
the normal musculature noted on VA examination.  Moreover, he 
has been described as well developed with a normal gait and 
negative heel toe walking.  Likewise, while he has described 
severe low back pain, the objective medical evidence of 
record indicates that his functional ability is only somewhat 
limited due to pain.  Consequently, the veteran's symptoms 
are consistent with the assignment of no more than 20 percent 
evaluation under Diagnostic Code 5293.

The Board has also considered assigning a higher rating under 
38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional/unusual disability picture to 
render impractical application of the regular rating schedule 
standards and to warrant an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  

Yet, there is no indication that the veteran's low back 
disability has markedly interfered with his earning capacity 
or employment beyond that interference contemplated by the 
evaluation assigned, or has necessitated frequent periods of 
hospitalization.  While he has indicated that he is 
unemployed, in part due to low back disability, the medical 
evidence of record does not support the assertion that he is 
unemployable due to his service-connected low back 
disability.  In fact, the evidence of record shows that he 
attended school full-time without marked interference from 
his service-connected low back disability, given the fact of 
his past recognition for earning high academic standing.  In 
addition, VA and private examiners have noted that the 
veteran can work despite his service-connected low back 
disability, and the veteran concedes this fact.  Also, there 
is no evidence that the veteran requires frequent 
hospitalization or bed rest that interferes with 
employability due solely to his service-connected low back 
disability.  Under such circumstances, the impairment 
resulting from his degenerative disc disease of the 
lumbosacral spine is adequately compensated by the currently-
assigned schedular rating and 38 C.F.R. § 3.321 is not for 
application.

However, the Board finds that the record presents a basis for 
assignment of a separate 10 percent rating for a tender and 
painful scar of the low back under 38 C.F.R. § 4.118, Code 
7804 (1999).  It is noted that the lumbar laminectomy and 
diskectomy performed in service resulted in a low back scar 
which has been described by both VA and private examiners as 
tender.  This symptom does not overlap with the 
symptomatology associated with the intervertebral disc 
syndrome on which the 20 percent rating above is based.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds the criteria for a separate 10 percent rating 
under Code 7804 for a symptomatic scar have been met.  
Esteban, 6 Vet. App. at 261-62.  This is the maximum rating 
assignable for scars, not limiting function of a body part.  
38 C.F.R. § 4.118, Code 7805.  In this case, there is no 
evidence of record of functional impairment due to the 
veteran's scar.  Thus, as he currently receives the maximum 
schedular rating provided by the rating schedule for a 
painful scar, a rating in excess of 10 percent is not 
warranted for the scar, in and of itself.


ORDER

An initial rating in excess of 20 percent for lumbar disc 
disease with history of left leg radiculopathy is denied.

A separate, 10 percent rating for a scar of the low back is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

